TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00487-CV



            Public Utility Commission of Texas; Donna Nelson, individually
   and in her official capacity as Chairman; and Kenneth Anderson, Jr., individually
                and in his official capacity as Commissioner, Appellants

                                                 v.

 CenturyTel of San Marcos, Inc., d/b/a CenturyLink; CenturyTel of Lake Dallas, Inc.,
d/b/a CenutryLink; and CenturyTel of Port Aransas, Inc., d/b/a CenturyLink, Appellees


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
       NO. D-1-GN-13-001927, HONORABLE TIM SULAK, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellants have filed an unopposed motion to abate this appeal pending settlement

negotiations. We grant the motion and abate the appeal until May 30, 2014. If the parties have

finalized a settlement by that date, they are instructed to file a motion to dismiss in accordance

with the settlement agreement. If the parties have not finalized a settlement by that date, they are

instructed to file a report informing this Court of the status of the settlement negotiations. All

appellate deadlines will be tolled during the period of abatement.
                                            _________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Abated

Filed: February 12, 2014




                                             2